Exhibit 10.30

R.G. BARRY CORPORATION BOARD OF DIRECTORS

COMPENSATION SUMMARY

 

Compensation Element

  

Individual Compensation

Annual Retainer (1)

   $ 73,500 for 12-month period

Chairman of the Board or Committee Chair additional cash retainer (2)

   $ 8,876 annually

Special Payments (3)

   As approved by Board of Directors

Pension Committee Participation (4)

   $ 500 per meeting

Special Meeting –Telephonic (5)

   $ 1,000 per meeting

Special Meeting- In Person Participation (5)

   $ 1,500 per meeting

 

(1) Directors must elect annually how much of the annual retainer will be paid
in the form of an equity award of common shares of R.G. Barry Corporation (the
“Company”) (100%, 75% or a minimum requirement of 50%). Remainder of retainer is
paid in the form of cash in quarterly installments.

(2) Additional annual retainer paid in quarterly installments to each of the
Chairman of the Board and the Chairs of the Audit Committee, the Compensation
Committee and the Nominating and Governance Committee.

(3) Ad hoc payment in cash, as determined and approved by the Board of
Directors.

(4) As the Board of Directors’ liaison to the Company’s pension committee, one
member of the Board of Directors receives $500 in cash for each meeting of that
committee attended.

(5) At the May 21, 2012 meeting of the Board of Directors, additional fees were
approved for participation in any special meeting of the Board of Directors as
may occur. The additional compensation to be paid in cash for each such special
meeting is $1,000 per meeting for telephonic participation by a member of the
Board of Directors and $1,500 per meeting for in-person participation by a
member of the Board of Directors.